Citation Nr: 1605543	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  04-13 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits under the Veterans' Educational Assistance Program (Chapter 32).


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1978 to July 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran's March 2004 substantive appeal included a request to appear at a hearing before the Board at the RO.  The Veteran received notice of the scheduled hearing in a December 2004 letter and responded in January 2005 with a request to reschedule the hearing at the Board's Central Office in Washington, D.C.  A significant period of time then elapsed in the case, but the requested Central Office hearing was eventually scheduled for November 3, 2015.  The Veteran was notified of the time and place of the hearing in a September 2015 letter.  He failed to appear for the hearing without good cause and the Board will therefore proceed with a decision in this case in accordance with 38 C.F.R. § 20.702(d) (2015).


FINDING OF FACT

The Veteran did not enroll in or make monetary contributions to the Veterans' Educational Assistance Program (VEAP) at any time during a period of applicable active duty service.


CONCLUSION OF LAW

The requirements for basic eligibility for educational assistance benefits under Chapter 32, Title 38, United States Code, have not been met. 38 U.S.C.A. §§ 3202, 3221 (West 2014); 38 C.F.R. § 21.5040 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Educational benefits are available under Chapter 32, Title 38, U.S. Code, to veterans who entered service after December 31, 1976 and before July 1, 1985.  38 U.S.C.A. § 3221; 38 C.F.R. § 21.5040.  The Veteran meets the requirements for the minimum length of active duty service and requirements as to dates of service applicable to the Chapter 32 VEAP program. 

However, meeting the minimum service requirements does not satisfy all of the eligibility criteria.  Under 38 U.S.C.A. § 3221(a), each person entering military service on or after January 1, 1977, and before July 1, 1985, shall have the right to enroll in the Chapter 32 education benefits program.  A Veteran establishes eligibility for education benefits under Chapter 32 by enrolling in the program and participating during active service prior to July 1, 1985.  Each person electing to participate in the program agrees to a monthly deduction from their military pay.  A lump sum payment may be made in lieu of the monthly payments.  See 38 U.S.C.A. § 3222.

In this case, the record does not show that the Veteran contributed to the VEAP program during his eligible period of active service, nor has he contended otherwise.  The correspondence received from the Veteran in support of his claim only addresses his eligibility for Chapter 32 benefits based on the date of his enlistment into active duty service.  He has not alleged that he monetarily contributed to the VEAP at any time during active service and none of his service department records indicate his enrollment or contribution.  Therefore, the Veteran does not meet the basic eligibility requirements for Chapter 32 educational benefits and the claim must be denied as a matter of law.

As a final matter, the Board finds that VA's duties to notify and assist the Veteran do not apply in this case.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.  These duties have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As noted above, the law, and not the underlying facts or development of the facts, is dispositive in the current appeal and the duties to notify and assist do not apply. 

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to education benefits under the Chapter 32 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


